 


Exhibit 10.3

 

 





AMENDED AND RESTATED

COMMON STOCK PURCHASE AGREEMENT

 

This Amended and Restated Common Stock Purchase Agreement (this “Agreement”), is
entered into on November 8, 2012, between Global Eagle Acquisition Corp., a
Delaware corporation (the “Company”), and PAR Investment Partners, L.P., a
Delaware limited partnership (the “Purchaser”) and amends and restates that
certain Common Stock Purchase Agreement entered into by the Company and the
Purchaser on September 5, 2012 (the “Original Agreement”) in its entirety.

 

WHEREAS, concurrently with the execution of this Agreement, the Company, EAGL
Merger Sub Corp., Row 44, Inc. (“Row44”) and the Purchaser are entering into an
Agreement and Plan of Merger and Reorganization, with respect to a proposed
transaction involving the Company and Row44 as described therein (the
“Transaction”);

 

WHEREAS, the Purchaser is a shareholder of Row44;

 

WHEREAS, the Company and the Purchaser entered into the Original Agreement on
September 5, 2012, in order to set forth certain agreements with respect to
items contemplated by the Transaction regarding the purchase of shares of the
Company’s common stock, par value $0.0001 per share (“GEAC Voting Common
Stock”), upon the closing of the Transaction (the “Closing”); and

 

WHEREAS, the Company and the Purchaser desire to amend and restate the Original
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                  Backstop Purchases.

 

(a)                Mandatory Purchases.

 

(i)                 Subject to the terms and conditions contained in this
Agreement, in the event that, in connection with the Closing, public holders of
GEAC Voting Common Stock exercise their rights under the Company’s certificate
of incorporation, as amended, to redeem shares of GEAC Voting Common Stock, the
Purchaser hereby agrees that concurrent with the Closing, it shall purchase from
the Company, and the Company hereby agrees to issue and sell to the Purchaser,
an aggregate number of shares of GEAC Voting Common Stock and non-voting common
stock of the Company, par value $0.0001 per share (the “GEAC Non-Voting Common
Stock” and, together with the GEAC Voting Common Stock, the “GEAC Common
Stock”), that in total is equal to the number of shares redeemed by the
Company’s public holders, for a purchase price of $10 per share (the “Mandatory
Backstop Purchase Price”), payable by the Purchaser by wire transfer of
immediately available funds; provided that the number of shares of GEAC Common
Stock that the Purchaser is obligated to purchase hereunder shall not exceed
4,750,000 shares of GEAC Common Stock (the “Mandatory Purchase Cap”). For the
avoidance of doubt, in the event the Purchaser purchases shares of GEAC Common
Stock pursuant to this Section 1.1(a) (a “Mandatory Purchase”), the proportion
of GEAC Voting Common Stock to GEAC Non-Voting Common Stock purchased in
connection with such Mandatory Purchase shall be determined by the Purchaser in
its sole discretion.

 



 

 

 

(ii)                 Notwithstanding anything to the contrary in Section
1.1(a)(i) above, in the event the Company enters into Additional Backstop
Purchases (as defined in Section 7(r)) and the number of shares redeemed by
public holders of GEAC Voting Common Stock is less than the aggregate of all
Mandatory Purchase Caps under all Equity Backstop Agreements (the “Aggregate
Mandatory Purchase Cap”), the Purchaser shall be obligated to purchase such
number of shares of GEAC Common Stock as is equal to (A) the quotient of the
Mandatory Purchase Cap divided by the Aggregate Mandatory Purchase Cap,
multiplied by (B) the number of shares redeemed by public holders of GEAC Voting
Common Stock.

 

(b)                Optional Purchases. Subject to the terms and conditions
contained in this Agreement, in the event that, in connection with the Closing,
public holders of GEAC Voting Common Stock exercise their rights under the
Company’s certificate of incorporation, as amended, to redeem up to, but less
than 4,750,000 shares of GEAC Voting Common Stock, the Purchaser shall have the
option, exercisable in the Purchaser’s sole discretion, to purchase from the
Company, and the Company hereby agrees to issue and sell to the Purchaser,
concurrent with the Closing, a number of shares of GEAC Common Stock up to an
amount equal to the difference between (x) 4,750,000 and (y) the number of
shares required to be purchased pursuant to Section 1(a) above, for a purchase
price of $10 per share (the “Optional Backstop Purchase Price”), payable by the
Purchaser by wire transfer of immediately available funds. For the avoidance of
doubt, in the event the Purchaser purchases shares of GEAC Common Stock pursuant
to this Section 1.1(b) (a “Voluntary Purchase”), the proportion of GEAC Voting
Common Stock to GEAC Non-Voting Common Stock purchased in connection with such
Voluntary Purchase shall be determined by the Purchaser in its sole discretion.

 

(c)               Fractional Shares. If any fractional share would be obligated
to be purchased by the Purchaser pursuant to Section 1(a), or purchasable by the
Purchaser at its option pursuant to Section 1(b), the number of shares required
to be purchased by the Purchaser or purchasable at the Purchaser’s option shall
be rounded up to the nearest whole share.

 

2.                  Procedures.

 

(a)                Timing of Actions. All actions taken at the Closing shall be
deemed to have been taken simultaneously.

 

(b)               Purchase Price. At the Closing, the Purchaser shall deliver to
the Company, the Mandatory Backstop Purchase Price (and, if applicable, the
Optional Backstop Purchase Price) for the shares being purchased by the
Purchaser.

 

(c)                Certificates. At the Closing, the Company shall deliver to
the Purchaser the shares purchased by the Purchaser (the “Shares”) by book
entry.

 



-2-

 

 

(d)               Further Assurances. The parties hereto (i) shall execute and
deliver such additional documents and take such additional actions as any party
reasonably may deem to be practical and necessary in order to consummate the
purchase and sale of the GEAC Common Stock as contemplated by this Agreement,
and (ii) hereby agree that in order to effectuate the intent of this Agreement,
in the event that the structure of the Transaction is such that the Company is
not the surviving public company following the consummation of the Transaction
(the “Revised Transaction Structure”), the obligations of the Purchaser to
purchase GEAC Common Stock hereunder shall instead be obligations of the
Purchaser to purchase shares of common stock from such other surviving public
company that is a constituent party to the Transaction, provided, however, that
the terms, conditions and economic effect of the Revised Transaction Structure
are no less favorable to the Purchaser than the terms, conditions and economic
effect of the structure of the Transaction contemplated in this Agreement.

 

(e)                Legends. Each certificate evidencing the Shares and each
certificate issued in exchange for or upon the transfer of any Shares shall be
stamped or otherwise imprinted with legends in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”

 

(f)                Registration Rights.  At the Closing, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) substantially in the form attached hereto as Exhibit A.

 

3.                  Representations and Warranties of the Purchaser.  The
Purchaser represents and warrants to the Company as follows:

 

(a)           Organization and Good Standing. The Purchaser is a limited
partnership duly organized, validly existing, and in good standing under the
laws of the State of Delaware.

 

(b)           Power and Authority; Enforceability. This Agreement constitutes
the legal, valid, and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms. The Purchaser has full entity power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The Purchaser has taken all actions necessary to
authorize the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Purchaser.

 

(c)          Investment Representations.

 

(i)           The Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 



-3-

 

 

(ii)          The Purchaser has received, has thoroughly read, is familiar with
and understands the contents of this Agreement.

 

(iii)         The Purchaser hereby acknowledges that an investment in the Shares
involves certain significant risks. The Purchaser acknowledges that there is a
substantial risk that it will lose all or a portion of its investment and that
it is financially capable of bearing the risk of such investment for an
indefinite period of time. The Purchaser has no need for liquidity in its
investment in the Shares for the foreseeable future and is able to bear the risk
of that investment for an indefinite period. The Purchaser’s present financial
condition is such that the Purchaser is under no present or contemplated future
need to dispose of any portion of the Shares purchased hereby to satisfy any
existing or contemplated undertaking, need or indebtedness. The Purchaser’s
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth and the investment in the Company will not
cause such overall commitment to become excessive.

 

(iv)        The Purchaser acknowledges that the Shares have not been registered
under the Securities Act, or any state securities act, and are being sold on the
basis of exemptions from registration under the Securities Act and applicable
state securities acts. Reliance on such exemptions, where applicable, is
predicated in part on the accuracy of the Purchaser’s representations and
warranties set forth herein. The Purchaser acknowledges and hereby agrees that
the Shares will not be transferable under any circumstances unless the Shares
are registered in accordance with federal and state securities laws or the
Purchaser finds and complies with an available exemption under such laws.
Accordingly, the Purchaser hereby acknowledges that there can be no assurance
that it will be able to liquidate its investment in the Company.

 

(v)         There are substantial risk factors pertaining to an investment in
the Company. The Purchaser acknowledges that it has read the information set
forth above regarding certain of such risks and is familiar with the nature and
scope of all such risks, including, without limitation, risks arising from the
fact that the Company is an entity with limited operating history and financial
resources; and the Purchaser is fully able to bear the economic risks of such
investment for an indefinite period, and can afford a complete loss thereof.

 

(vi)        The Purchaser has been given the opportunity to (i) ask questions of
and receive answers from the Company and its designated representatives
concerning the terms and conditions of the purchase of the Shares, the Company
and the business and financial condition of the Company and (ii) obtain any
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to assist the Purchaser in
evaluating the advisability of the purchase of the Shares and an investment in
the Company. The Purchaser further represents and warrants that, prior to
signing this Agreement, it has asked such questions, received such answers and
obtained such information as it has deemed necessary or advisable to evaluate
the merits and risks of the purchase of the Shares and an investment in the
Company. The Purchaser is not relying on any oral representation made by any
person as to the Company or its operations, financial condition or prospects.

 



-4-

 

 

(vii)       The Purchaser understands that no federal, state or other
governmental authority has made any recommendation, findings or determination
relating to the merits of an investment in the Company.

 

(viii)      The Purchaser acknowledges that neither the Company, nor any of its
officers, directors, employees, agents or affiliates has made any representation
or warranty, express or implied, regarding the Company, the Shares or otherwise,
other than the representations and warranties set forth herein and the
representations to be made to the Purchaser at the Closing pursuant to Section
4(e) below.

 

(ix)         The Purchaser acknowledges its obligations under the Securities
Act, and the rules and regulations promulgated thereunder, with respect to the
treatment of non-public information relating to the Company.

 

4.                  Representations and Warranties of the Company.  The Company
represents and warrants to the Purchaser as follows:

 

(a)           Organization. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware.

 

(b)           Power and Authority; Enforceability. This Agreement constitutes
the legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms. The Company has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The Company has taken all actions necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated hereby, except for the filing
of the Second Amended and Restated Certificate of Incorporation of the Company
(the “Restated Certificate”) with the Secretary of State of the State of
Delaware (the “Restated Certificate Filing”) following receipt by the Company of
stockholder approval of the Restated Certificate (the “Restated Certificate
Approval”). This Agreement has been duly authorized, executed, and delivered by
the Company.

 

(c)           No Violation; Necessary Approvals. Neither the execution and
delivery of this Agreement by the Company, nor the consummation or performance
by the Company of any of the transactions contemplated hereby, will: (i) with or
without notice or lapse of time, constitute, create or result in a breach or
violation of, default under, loss of benefit or right under, termination,
cancellation, suspension or modification of, or acceleration of performance of
any obligation required under any (A) law (statutory, common or otherwise),
constitution, ordinance, rule, regulation, executive order or other similar
authority enacted, adopted, promulgated or applied by any legislature, agency,
bureau, branch, department, division, commission, court, tribunal or other
similar recognized organization or body of any federal, state, county,
municipal, local or foreign government or other similar recognized organization
or body exercising similar powers or authority (collectively, “Law”), (B) order,
ruling, decision, award, judgment, injunction or other similar determination or
finding by, before or under the supervision of any governmental authority or
arbitrator (collectively, “Order”), (C) contract or agreement, (D) permit,
license, certificate, waiver, filing, notice or authorization (collectively,
“Permit”) to which the Company is a party or by which it is bound or any of its
assets are subject, or (E) any provision of the Company’s organizational
documents as in effect at the Closing, (ii) result in the imposition of any
lien, claim or encumbrance upon any assets owned by the Company; (iii) require
any consent, approval, notification, waiver, or other similar action under any
contract or agreement or organizational document to which the Company is a party
or by which it is bound (other than receipt of the Restated Certificate
Approval); or (iv) require any Permit under any Law or Order other than
(A) required filings, if any, with the Securities and Exchange Commission and
(B) notifications or other filings with state or federal regulatory agencies
after the Closing that are necessary or convenient and do not require approval
of the agency as a condition to the validity of the transactions contemplated
hereunder; or (v) trigger any rights of first refusal, preemptive or
preferential purchase or similar rights with respect to any of the Shares.

  



-5-

 

 

(d)           Authorization of the Shares. (i) The Shares consisting of GEAC
Voting Common Stock have been duly authorized, and when issued in accordance
with this Agreement, will be duly and validly issued, fully paid and
non-assessable and will be free and clear of all liens, claims or encumbrances,
other than (A) transfer restrictions hereunder, (B) transfer restrictions under
federal and state securities laws, and (C) liens, claims or encumbrances imposed
due to the actions of the Purchaser and (ii) upon receipt of the Restated
Certificate Approval and the completion of the Restated Certificate Filing, the
Shares consisting of GEAC Non-Voting Common Stock will be duly authorized, and
when issued in accordance with this Agreement, will be duly and validly issued,
fully paid and non-assessable and will be free and clear of all liens, claims or
encumbrances, other than (A) transfer restrictions hereunder, (B) transfer
restrictions under federal and state securities laws, and (C) liens, claims or
encumbrances imposed due to the actions of the Purchaser.

 

(e)           Additional Representations. At the Closing, the Company will make
the same representations and warranties to the Purchaser as are made to Row44 in
an officer’s certificate delivered to Row44 at the closing pursuant to the
definitive merger, acquisition or similar agreement, including, without
limitation, with respect to (i) the Company’s capitalization, (ii) the Company’s
financial statements, and (iii) SEC filings made by the Company.

 

5.                  Closing Conditions.

 

The obligation of the Purchaser to purchase shares of GEAC Common Stock under
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions, any of which, to the extent permitted by
applicable laws, may be waived by the Purchaser:

 

(a)           The Transaction shall be consummated concurrently with the
purchase of Shares.

 

(b)           The Company shall have delivered the Shares to the Purchaser.

 

(c)           The Company shall have duly executed and delivered the
Registration Rights Agreement.

 



-6-

 

 

(d)           The representations and warranties of the Company set forth in
Section 4 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the Closing with the same effect as
though such representations and warranties had been made on and as of such date
(other than any such representation or warranty that is made by its terms as of
a specified date, which shall be true and correct as of such specified date).

 



(e)            No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Shares.

 

6.                  Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)           by mutual written consent of the Company and the Purchaser; or

 

(b)           automatically upon any termination of the definitive merger,
acquisition or similar agreement with respect to the Transaction.

 

In the event of any termination of this Agreement pursuant to this Section 6,
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Purchaser or the Company and their respective
directors, officers, employees, partners, managers, members, or stockholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 6 shall relieve either party from liabilities
or damages arising out of any fraud or willful breach by such party of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

7.                  General Provisions.

 

(a)           Survival of Representations and Warranties.  All of the
representations and warranties contained herein, or made by the Company pursuant
to Section 4(e), shall survive the Closing.

 

(b)           Entire Agreement.  This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(c)           Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.

 



-7-

 

 

(d)           Assignments. Except as otherwise provided herein, no party hereto
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other party; provided,
however, that the Purchaser (i) may, from time to time until the Closing, assign
this Agreement or any of its rights, interests or obligations hereunder, in
whole or in part, including without limitation the right or obligation to
purchase up to an aggregate of 100% of the shares of GEAC Common Stock hereunder
to one or more existing shareholders or strategic partners of Row44 upon
delivery of prior written notice to the Company and upon execution and delivery
of a joinder to this Agreement by any such assignee, and (ii) may, from time to
time until the time upon which definitive documents for the Transaction have
been executed and delivered, assign, in whole or in part, the right or
obligation to purchase up to an aggregate of fifty percent (50%) of the shares
of GEAC Common Stock hereunder to up to a maximum of three other parties that
are not existing shareholders of Row44 so long as such parties are reasonably
acceptable to the Company, upon delivery of prior written notice to the Company
and upon execution and delivery of a joinder to this Agreement by any such
assignee. Notwithstanding anything in this Agreement to the contrary, in the
event that the Purchaser assigns any of its rights, interests or obligations
hereunder to any assignee parties in accordance with the provisions of this
Agreement, any such assignee parties shall have the option, in its sole
discretion to purchase Shares consisting of shares of GEAC Voting Common Stock
or GEAC Non-Voting Common Stock.  Any assignee parties described in clause (ii)
above that are affiliated with one another shall count as only one “party” for
purposes of such clause (ii).  Any purported assignment in violation of this
Section 7(d) shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. The Company hereby
acknowledges that the Purchaser’s disclosure to a proposed assignee of
information regarding the Company or the Transaction shall not constitute a
breach of any existing confidentiality agreement between the Company and
Purchaser, provided that such proposed assignee agrees to maintain the
confidentiality of such information.

 

(e)           Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

(f)           Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(g)           Governing Law. This Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Delaware,
without giving effect to its choice of laws principles.

 

(h)           Waiver of Jury Trial.  The parties hereto hereby waive any right
to a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

(i)           Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 



-8-

 

 

(j)           Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(k)           Expenses. Except as otherwise expressly provided in this Agreement
or in the definitive documents for the Transaction, each party hereto will bear
its own costs and expenses incurred in connection with the preparation,
execution and performance of this Agreement and the consummation of the
transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants.

 

(l)           Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement. Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

(m)         Waiver. No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(o)           Confidentiality. Except as may be required by law, regulation or
applicable stock exchange listing requirements or, unless and until the
Transaction is publicly announced, the parties hereto shall keep confidential
and shall not publicly disclose the existence or terms of this Agreement.

 



-9-

 

 

(p)           Trust Account Waiver. The Purchaser hereby acknowledges that it is
aware that the Company has established a trust account (the “Trust Account”) for
the benefit of its public stockholders. The Purchaser, for itself and its
affiliates, hereby acknowledges that the Company has not agreed to pay them any
fees or reimburse any of their expenses, and agrees that it or they do not have
any right, title, interest or claim of any kind in or to any monies in the Trust
Account and waives any claim it or they may have in the future as a result of,
or arising out of, this Agreement and any negotiations, contracts or agreements
with the Company.

 

(q)           Voting. The Purchaser agrees (i) to vote any public shares of the
Company’s common stock that it may acquire prior to the consummation of the
Transaction in favor of the Transaction and (ii) not to seek redemption of such
shares in connection with the Transaction.

 

(r)           Additional Company Restrictions.  From and after the effectiveness
of this Agreement and continuing until the Closing, the Company shall not
without the prior written consent of the Purchaser:  (a) issue, sell, grant or
otherwise transfer to any person any equity securities of the Company (or any
securities convertible into or exercisable for equity securities of the
Company), other than (i) pursuant to the terms of the definitive merger,
acquisition or similar agreement with respect to the Transaction and the AIA
Transaction Agreements (as defined in the Merger Agreement) or (ii) the sale of
additional shares of GEAC Common Stock for the purpose of providing funds to the
Company that will be used solely to redeem shares of GEAC Voting Common Stock
from public holders of GEAC Voting Common Stock exercising their rights under
the Company’s certificate of incorporation in connection with the consummation
of the Transaction (“Additional Backstop Purchases”), provided, however, that
such Additional Backstop Purchases are consummated pursuant to common stock
purchase agreements (collectively with this Agreement, the “Equity Backstop
Agreements”) that are substantially identical to this Agreement, including
without limitation, with respect to the price paid, directly or indirectly, per
share of GEAC Common Stock to be purchased or otherwise received by any
purchaser in any Additional Backstop Purchase; (b) purchase or redeem (or permit
any subsidiary to purchase or redeem) or pay or declare any dividend or make any
distribution on, any shares of capital stock of the Company other than
redemptions or purchases of shares of GEAC Voting Common Stock at a price of not
more than $10.00 per share from public holders of GEAC Voting Common Stock; or
(c) enter into any agreement, whether oral or in writing, express or implied, or
engage in any plan or arrangement that provides for the payment or transfer of
any consideration (whether in the form of cash, securities or any other item of
value) by the Company or any subsidiary to any holder of the Company’s voting
securities in connection with such holder’s agreement not to exercise any
redemption rights or that is otherwise designed to stabilize or otherwise
influence the price of the GEAC Voting Common Stock.

 

(s)           Amendment of Original Agreement. This Agreement amends and
restates, in its entirety, the Original Agreement, which as of the date hereof
shall be of no further force and effect.

 

 

[Signature page follows]

 



-10-

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 



  COMPANY:       GLOBAL EAGLE ACQUISITION CORP.           By: /s/ James
Graf___________________   Name: James Graf   Title: Vice President          
PURCHASER:       PAR INVESTMENT PARTNERS, L.P.   By: PAR Group, L.P., its
general partner   By: PAR Capital Management, Inc., its general partner      
By: /s/ Steven M. Smith_________________   Name: Steven M. Smith   Title: Chief
Operating Officer and General Counsel

 



 

 

